Citation Nr: 0003163	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-01 948A	)	DATE
	)
	)


THE ISSUE

Whether a January 1998 decision of the Board of Veterans' 
Appeals denying an application to reopen a claim for service 
connection for a back disability should be revised or 
reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by: North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active military service from July 1970 to 
February 1972.

On February 20, 1998, the Board of Veterans' Appeals (Board) 
received a motion requesting reconsideration of the Board's 
January 23, 1998, decision of the Board that denied the 
veteran's application to reopen a claim for service 
connection for a back disability.  The motion was denied by 
the Acting Chairman of the Board on March 27, 1998.  In the 
March 1998 denial the veteran was informed of recently- 
enacted legislation, Public Law No. 105-111, 111 Stat. 2271 
(1997) (codified at 38 U.S.C. § 7111) which, for the first 
time, granted the Board authority to review and revise a 
prior decision of the Board on the grounds of clear and 
unmistakable error (CUE).  The Board also advised the veteran 
that his motion for reconsideration on the basis of obvious 
error was also construed as a motion for revision of the 
January 1998 Board decision on the grounds of CUE.  Review of 
the CUE motion was deferred pending the issuance of 
implementing regulations.

In March 1999 the veteran was advised that final regulations 
pertaining to filing a CUE motion had been published and he 
was provided a copy thereof.  These regulations include the 
general requirements that the motion for CUE include the name 
of the veteran, the applicable VA file number, the date of 
the Board decision to which the motion relates and the issue 
or issues to which the motion pertains. 38 C.F.R. § 
20.1404(a).  At that time the Board advised the veteran that 
despite their March 1998 communication to the contrary, the 
veteran's motion for reconsideration would not be construed 
as a CUE motion, unless the Board was advised by the veteran 
or his representative that he wanted such consideration to be 
undertaken.  

Received in May 1999 was the veteran's motion for 
consideration on the basis of CUE which met the requirements 
of 38 C.F.R. § 20.1404(a).  In addition to the specific 
requirements for filing a motion for revision of a decision 
based on clear and unmistakable error set forth under 38 
C.F.R. § 20.1404(a), there are also specific requirements for 
making allegations of clear and unmistakable error that are 
set forth under 38 C.F.R. § 20.1404(b).  Such requirements 
include that "[t]he motion must set forth clearly and 
specifically the alleged clear and unmistakable error of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, nonspecific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied."

Although the veteran's motion for consideration pursuant to 
38 U.S.C. § 7111 did not state with any degree of specificity 
the alleged clear and unmistakable error in the Board's 
January 1998 decision, when it is construed in conjunction 
with the original motion for reconsideration, sufficient 
specificity is provided, as discussed in the decision below.  
Accordingly, the requirements of 38 C.F.R. § 1404(b) are 
deemed to be met.


FINDINGS OF FACT

1.  On January 23, 1998, the Board of Veterans' Appeals 
denied the veteran's application to reopen a claim for 
service connection for a back disability.
 
2.  In May 1999, a motion for revision of the January 1998 
Board decision was filed based on clear and unmistakable 
error.

3.  The Board's January 1998 decision denying the veteran's 
application to reopen a claim of service connection for a 
back disability does not contain an error which, had it not 
been made, would have manifestly changed the outcome of the 
claim.


CONCLUSION OF LAW

The criteria for revision of the Board's January 1998 
decision, which denied an application to reopen the claim for 
service connection for a back disability based on clear and 
unmistakable error have not been met. 38 U.S.C. § 7111 
(1999); 38 C.F.R. § 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the veteran's July 1970 physical 
examination for entry into active service was negative for 
any complaints or findings of a back disorder.  Service 
medical records dated in November 1970 show that when the 
veteran was treated for a pulled muscle in the right side, 
there was tenderness over the right flank muscle at the iliac 
crest.  The impression was muscular strain.  The report of 
his separation examination, conducted in February 1972, 
reflects no complaints or findings related to a back 
disorder.  

On VA examination in February 1977, the veteran reported that 
he injured his back while carrying artillery rounds in 
service in 1970.  He indicated that he was treated with bed 
rest at that time.  The veteran also related that he had 
reinjured his back while playing football in Vietnam in 1971.  
At the time of examination the veteran complained of dull 
toothache type pain in the lower back.  On examination, it 
was noted that the veteran walked with a normal gait and he 
was able to get up and down from the examining table without 
any difficulty.  Straight leg raising test was normal.  Some 
tenderness was noted on deep percussion over the lumbosacral 
area and there was a minimal amount of paraspinous muscle 
spasm.  It was recorded that he had full range of motion in 
all joints.  X-rays of the back revealed a lack of 
ossification of the laminae at the first sacral segment.  The 
pertinent diagnosis was chronic lumbosacral strain.  

Service connection for lumbosacral strain was denied by a 
rating decision in April 1977.  The record demonstrates that 
the veteran was notified of that determination, and advised 
of his appellate rights, by letter dated in April 1977, but 
did not file a notice of disagreement within the allowable 
period of one year.  

Received in May 1978 were VA outpatient treatment reports 
dated in March 1978, reflecting treatment and evaluation of a 
right shoulder disorder.  These records contain no reference 
to a back disorder.  

Received in November 1995 were private treatment records 
dated from March 1994 to July 1995, which indicate that the 
veteran was hospitalized in March 1994 for complaints of 
severe left hip and leg pain.  It was noted that an imaging 
study suggested a large disk herniation.  The veteran 
underwent a partial left hemilaminectomy of the L5-S1 in 
March 1994.  The discharge diagnosis was herniated lumbar 
disk, L5-S1, left.  The records also show that the veteran 
continued to receive follow up evaluation for symptoms 
associated with his back disorder, including occasional hip 
and left leg pain, with occasional numbness and tingling.  

A rating decision in December 1995 denied the veteran's 
application to reopen his claim for service connection for a 
back disability on the basis of new and material evidence. 

The veteran and his wife appeared at a hearing before a 
hearing officer at the RO in May 1996.  The veteran testified 
that he had no back problems prior to military service.  
Reportedly he injured his back during advanced training in 
service while lifting heavy artillery guns.  The veteran 
stated that he was treated at an aid station where he was 
told that he had a muscle strain.  He indicated that he was 
subsequently assigned to positions which did not require 
heavy work.  After service, he reportedly was employed in 
jobs where he did not have to "assert" himself as far as 
performing a lot of lifting or bending.  The veteran 
maintained that he had continued to have back pain to the 
extent that he was currently prevented from participating in 
certain physical activities.  He indicated that, subsequent 
to service, he worked in an office, which was easier on his 
back.  He asserted that he had not suffered any back injury 
since his discharge from service.  The veteran's wife 
reported that she had known her husband prior to his entry 
into military service, and was unaware of any back 
difficulties prior to active duty.  The veteran's wife also 
testified that, once they were married, she observed him 
suffering from back pain which meant that she and her two 
sons had to do the heavy lifting previously handled by the 
veteran, and the veteran was no longer able to manage all 
household repairs.  

Received in May 1996 were private treatment records dated 
from February 1990 to September 1995, which show that the 
veteran received clinical attention and evaluation for back 
and left leg pain.  Included were chiropractic reports which 
show that the veteran also received therapy for his back 
pain.  In February 1990 it was recorded that he was seen with 
complaints of low back pain and left sciatic pain which began 
the previous morning.  It was also noted he had "a little 
lower back pain" in the past with "minor difficulty."  
Records dated in August 1992, indicate the veteran sustained 
a new back injury while riding a lawn mower. 

On VA orthopedic examination conducted in August 1996, it was 
recorded that the veteran was 21/2 years post-diskectomy of the 
lower lumbar area.  He complained of persistent weakness, and 
possible increasing weakness and numbness about the foot.  
Following an evaluation of the back, the pertinent diagnosis 
was lumbar degenerative disk disease, post-operative 
hemilaminectomy and diskectomy with residual weakness, left 
lower extremity.  

At the time of his July 1997 personal hearing before the 
Board, the veteran reiterated the history of back injury in 
military service.  He indicated that he was not sent to a 
hospital nor were x-rays taken of his back at the time of the 
injury, he was simply told that he had pulled a muscle in his 
back.  His condition improved with bed rest and medication.  
The veteran reported that he was then kept away from heavy 
lifting for most of the remaining period of service.  The 
veteran also reported that he had only performed office type 
work since his discharge.  His first post service flare-up 
requiring medical attention occurred in 1976, but no records 
of that treatment were available.  In 1977 he reportedly 
sought treatment for a back flare-up, along with his right 
shoulder complaints, at the VA hospital in Fayetteville, 
North Carolina.  The veteran stated that he was able to 
endure a lot of pain as a young person; however, as he grew 
older his back condition became worse.  

Received in August 1997 were private medical statements from 
Malcolm Shupeck, M.D., dated in June and August 1997.  In the 
June 1997 statement, Dr. Shupeck indicated that the veteran 
had lumbar degenerative disk disease.  He also reported that 
the veteran had had previous surgery but had continued to 
have persistent symptoms which included numbness and 
tingling.  Dr. Shupeck stated that the veteran would be 
limited regarding his ability for lifting and bending, and he 
would require frequent changes in position.  In his second 
statement dated in August 1997, Dr. Shupeck noted that, 
although lumbar disk disease was generally a degenerative 
condition, if it pre-existed, trauma such as heavy lifting 
could exacerbate the condition beyond what it otherwise would 
be.  

Also received in August 1997 were duplicate copies of the 
service medical records which discussed above.  

The record further reflects that a medical statement signed 
by H.M. Livingston, M.D., and dated in August 1997 was 
received at the RO in August 1997.  However, the position of 
the evidence in the veteran's claims folder, suggests that 
this document was associated with the file subsequent to the 
January 1998 Board decision under scrutiny, and after the 
certification of the integrity of the record in June 1998.  
Nevertheless, inasmuch as the medical statement was date 
stamped reflecting receipt at the RO prior to the 
certification of the record to the Board, and it is therefore 
unclear when the document was added to the claims folder, it 
will be assumed for purposes of this decision only, that the 
evidence was before the Board at the time of the January 1998 
decision.  

Dr. Livingston's August 1997 statement reflects that the 
veteran was first seen in his office in March 1990 
complaining of symptoms of two weeks duration, to include 
pain in the left lower back, left hip and numbness in the 
legs.  The veteran also gave a history of chronic low back 
pain at that time.  The diagnosis was lumbar sprain, sciatic 
neuralgia and lumbar disc displacement.  In August 1992 the 
veteran was again seen for acute exacerbation of low back 
pain related to riding on a lawn mower.  Symptoms were 
responsive to treatment at that time.  When the veteran was 
seen in February 1994 with lumbar pain radiating into the 
left leg, a magnetic resonance imaging spectroscopy (MRI) 
disclosed a large herniated nucleus pulposus at the L5/S1 
level.  Dr. Livingston indicated his assessment that the 
veteran's history of chronic low back pain certainly might 
stem from previous injuries to the lower back and episodes of 
strain, that may have been accelerated by injuries the 
veteran sustained during his time in service.   

Legal Analysis

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. 38 C.F.R. § 20.1403(c).

The veteran contends that the Board erred in denying his 
application to reopen a claim for service connection for a 
back disability.  The law provides that a previously denied 
and final claim will be reopened if new and material evidence 
has been submitted since the last final decision on the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996). 

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a).  See also Evans v. Brown, 9 Vet. App. 
273 (1996).  In determining whether evidence is material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The January 1998 denial of the application to reopen the 
veteran's claim for service connection for a back disability, 
also applied the test for new and material evidence which was 
articulated by the U. S. Court of Veterans Appeals (Court) in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This test 
required that, in order to reopen a previously denied claim, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174. 

Subsequently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, in Hodge the Federal Circuit 
overruled the Colvin test for purposes of reopening claims 
for the award of veterans' benefits.

In denying the veteran's application to reopen his claim in 
January 1998, the Board found that the evidence submitted 
subsequent to the 1977 final rating decision failed to 
establish a reasonable possibility of changing the adverse 
outcome of the prior decision.  However, no error of law or 
fact is reflected in the Court's use of the Colvin standard 
in January 1998, which was an appropriate application of the 
law in effect at that time prior to the Hodge decision issued 
in September 1998.  Accordingly, clear and unmistakable error 
is not reflected in that regard.

In January 1998 the additional evidence associated with the 
claims folder since the 1977 rating decision, consisted 
essentially of private treatment records dated from April 
1990 to September 1995; testimony at a personal hearing held 
in May 1996; a VA compensation examination report dated in 
August 1996; duplicate copies of the veteran's service 
medical records; testimony at a personal hearing held in July 
1997; and private medical statements dated in June and August 
1997.  

The clinical evidence which had been submitted by the veteran 
in support of his claim in January 1998, showed ongoing care 
and treatment for a back disorder beginning in 1990, many 
years after separation from service, and was therefore 
largely cumulative of the evidence previously of record, 38 
C.F.R. § 3.156 (a), which reflected a current disorder, but 
did not relate the current back problems to any injury or 
disease in service.  No back pathology had been demonstrated 
on separation examination in February 1972 and there was no 
evidence to show that the veteran had developed chronic 
residual impairment as a result of a back injury in service.  
The August 1997 statement by Dr. Shupeck, reflected the 
opinion that "although lumbar disk disease was generally a 
degenerative condition, if it pre-exists, trauma such as 
heavy lifting could exacerbate the condition beyond what it 
otherwise would be."  However, Dr. Shupeck did not state 
that the veteran's disk disease had been aggravated by the 
reported lifting in service, or related the current condition 
to any event or symptom in service.  Similarly the statement 
received from Dr. Livingston, stated only that the veteran's 
history of chronic low back pain certainly might stem from 
previous injuries to the lower back and episodes of strain, 
that may have been accelerated by injuries the veteran 
sustained during his time in service.  The tentative nature 
of Dr. Livingston's statement, without supporting clinical 
data or other rationale, simply was too speculative to 
provide the degree of certainty required to establish a 
medical nexus between the current disability and the injury 
noted in service. cf.Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

Lay testimony by the veteran and his wife indicating their 
belief that the veteran's current disability had onset in 
service also is not sufficient evidence of a medical nexus, 
and does not suffice to reopen a claim under 38 U.S.C.A. § 
5108. Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Inasmuch as the record as a whole, considering all evidence 
new and old, was devoid of evidence of a medical nexus, the 
evidence associated with the claims folder since the 1977 
decision did not raise a reasonable possibility of changing 
the outcome of the prior denial of service connection.  
Therefore, under the legal standard which was applicable at 
the time of the January 1998 Board decision the veteran's 
additional evidence did not constitute new and material 
evidence to reopen the claim.  

The veteran asserts that CUE was committed in the January 
1998 Board decision, in part because he has no record of the 
notice of his prior denial of service connection in 1977 and 
related appellate rights, and he alternatively asserts that 
he did indicate his disagreement with the denial of service 
connection in 1977.  Inasmuch as the claims folder clearly 
reflects that the veteran was notified of both the adverse 
determination and his appellate rights in 1977, and that he 
did not submit a timely notice of disagreement, his 
contentions are without support in the record.  Moreover, 
inasmuch as the record reflects no evidence or even a claim 
that as a result of the circumstances alleged by the veteran 
any error would have occurred which would have manifestly 
changed the outcome in his case, no CUE is demonstrated on 
the basis of those contentions. 

The veteran also argues that relevant evidence, specifically 
the August 1997 statement from Dr. Livingston, was not 
considered by the Board decision which denied his appeal.  
However, as previously noted, although it has been assumed 
for purposes of this decision, that the medical statement was 
before the Board at the time of the January 1998 decision, no 
change is warranted in the denial of the veteran's 
application to reopen his claim.  

It is further noted with regard to Dr. Livingston's 
statement, which was received at the RO prior to 
certification of the appeal to the Board, that applicable 
regulations, 38 C.F.R. §§ 19.37, provide that evidence 
received by the agency of original jurisdiction prior to 
transfer of the records to the Board for appellate review, 
will be referred to the appropriate rating or authorization 
activity for review and disposition.  If the Statement of the 
Case and any prior Supplemental Statements of the Case were 
prepared before the receipt of the additional evidence, a 
Supplemental Statement of the Case will be furnished to the 
appellant and his or her representative, unless the 
additional evidence received duplicates evidence previously 
of record which was discussed in the Statement of the Case or 
a prior Supplemental Statement of the Case or the additional 
evidence is not relevant to the issue, or issues, on appeal.  
Nevertheless, the RO's failure to issue an supplemental 
statement of the case addressing the newly received medical 
statement, and the Board's failure to remand the case for 
such, does not constitute CUE, inasmuch as it is not 
absolutely clear that a different result would have ensued, 
but for those actions.  In fact, there is no evidence that a 
different result would have ensued, in view of the discussion 
above demonstrating that the veteran's new evidence, 
including the medical statement at issue did not constitute 
new and material evidence to reopen the claim.  

Additionally, although it appears that pursuant to the 
Court's decision in Bell v. Derwinski, 2 Vet. App. 611 (1992) 
the Board should have attempted to obtain the records of the 
reported treatment for a back flare-up at the VA hospital in 
Fayetteville, North Carolina, in 1977, which was referenced 
by the veteran at his July 1997 hearing for association with 
the claims folder, this circumstance also does not constitute 
CUE.  Such records of claimed treatment five years after 
separation from service would not by themselves, provide a 
reasonable possibility of a changed outcome regarding the 
claim for service connection in the absence of medical 
evidence of a nexus between the veteran's current disability 
and active service.  The records described by the veteran, 
even if found to exist, would not therefore have compelled a 
different result with regard to the Board's January 1998 
denial of the application to reopen the claim.  Accordingly, 
it is not absolutely clear that a different result would have 
ensued, but for the Board's action, and therefore CUE can not 
be ascribed in this regard.  

The veteran has made no other allegations of errors in fact 
or law with the Board's January 1998 denial of his 
application to reopen a claim for service connection for a 
back disability.  Consequently, his motion of clear 
unmistakable error with respect to the January 1998 Board 
decision must be denied.


ORDER

The motion to revise or reverse a January 1998 decision of 
the Board of Veterans' Appeals denying an application to 
reopen a claim for service connection for a back disability 
on the grounds of clear and unmistakable error is denied.



		
	G. H. SHUFELT 
Member, Board of Veterans' Appeals




 


